Name: Commission Regulation (EC) NoÃ 846/2007 of 18 July 2007 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2007/08 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  animal product
 Date Published: nan

 19.7.2007 EN Official Journal of the European Union L 187/3 COMMISSION REGULATION (EC) No 846/2007 of 18 July 2007 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2007/08 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) thereof, Whereas: (1) The Community market price for pig carcasses, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State. (2) These coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (2). (3) In view of the results of the census of December 2006, new weighting coefficients should be set for the 2007/08 marketing year and Commission Regulation (EC) No 1201/2006 (3) should be repealed. (4) Since the 2007/08 marketing year begins on 1 July 2007, this Regulation should be applicable as of this date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto. Article 2 Regulation (EC) No 1201/2006 is hereby repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 149, 21.6.1993, p. 1. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 218, 9.8.2006, p. 10. Regulation as amended by Regulation (EC) No 1977/2006 (OJ L 368, 23.12.2006, p. 87). ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2007/08 marketing year Article 4(2) of Regulation (EEC) No 2759/75 Belgium 3,9 % Bulgaria 0,6 % Czech Republic 1,7 % Denmark 8,4 % Germany 16,5 % Estonia 0,2 % Greece 0,6 % Spain 16,1 % France 9,3 % Ireland 1,1 % Italy 5,7 % Cyprus 0,3 % Latvia 0,3 % Lithuania 0,7 % Luxembourg 0,1 % Hungary 2,5 % Malta 0,1 % Netherlands 6,9 % Austria 1,9 % Poland 11,6 % Portugal 1,4 % Romania 4,2 % Slovenia 0,4 % Slovakia 0,7 % Finland 0,9 % Sweden 1,0 % United Kingdom 2,9 %